Citation Nr: 0709302	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran filed a timely substantive appeal 
following a March 19, 1996, rating decision.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen a claim for an earlier effective date for 
the grant of a total disability rating based on individual 
unemployability (TDIU).  The veteran subsequently initiated 
and perfected an appeal of this determination.  

This issue was denied by the Board in July 2001.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2003 
order, the Court vacated the Board's decision and remanded 
the issue on appeal for compliance with the Veterans Claims 
Assistance Act of 2000.  

Pursuant to the Court's order, the Board remanded the appeal 
to the RO in July 2003.  The RO reframed the issue on appeal 
as whether the veteran filed a timely substantive appeal of 
the March 1996 rating decision that assigned the effective 
date of October 8, 1989, to the grant of a TDIU.  The RO also 
continued the prior denial, and returned the appeal to the 
Board in December 2004, at which time it was again denied by 
the Board.  In an August 2006 order, the Court again vacated 
the Board's decision based on a finding of inadequate reasons 
and bases, and the appeal has again been returned to the 
Board.  

During the course of this appeal, the veteran has been 
represented by a private attorney.  However, that attorney 
recently informed VA that she is retiring from the practice 
of law.  The veteran was informed of this fact, and in a 
signed January 2007 statement, indicated his desire to 
continue without representation.  


FINDINGS OF FACT

1.  On March 19, 1996, the RO issued a rating decision 
awarding the veteran a TDIU, effective from October 8, 1989.  
He was sent notification of this rating decision on March 25, 
1996.  

2.  The veteran filed a notice of disagreement with the March 
1996 decision which was received on May 3, 1996. 

3.  The RO issued a Statement of the Case on May 28, 1996. 

4.  The RO received a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated April 30, 1997, on May 7, 1997.  


CONCLUSION OF LAW

A timely substantive appeal was not filed relative to the 
veteran's claim for an earlier effective date for TDIU, and 
the March 1996 decision is final.  38 U.S.C.A. §§ 1110, 1117, 
5107(b); 5108, 7104(b); 7105 (West 1991); 38 C.F.R. §§ 19.30, 
19.32, 19.33, 19.34, 20.200, 20.202, 20.300 et seq. (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in June 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The June 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated by both the RO and the Board and an additional 
supplemental statement of the case (SSOC) was provided.  

All identified and relevant evidence has been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The issue on appeal is whether a timely substantive appeal 
was received in response to a March 1996 rating decision 
which awarded the veteran a TDIU, effective from October 8, 
1989.  The veteran seeks to contest the effective date 
assigned his award of a TDIU.  A timely substantive appeal is 
required in order for an issue to be perfected on appeal to 
the Board.  38 U.S.C.A. § 7105(a) (West 2002).  A substantive 
appeal is timely if it is received within 60 days of the date 
of mailing of the statement of the case, or within one year 
of the rating decision on appeal.  38 U.S.C.A. § 7105(d) 
(West 2002).  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  
38 C.F.R. § 20.303 (2006).  The RO may close the case for 
failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.101 (2006).

In the present case, the veteran was sent notice of the 
rating decision at issue on March 25, 1996.  He then filed a 
notice of disagreement which was received on May 3, 1996.  
The RO responded by issuing a statement of the case which was 
mailed on May 28, 1996.  Based on these dates, the veteran 
had until March 25, 1997, to file a timely substantive 
appeal.  

The veteran alleges that he discussed his intention to 
continue his appeal with St. Louis RO personnel during a 
personal visit in May or June 1996, and he filed a VA Form 9 
at that time.  He has also alleged a personal visit to the 
Chicago RO sometime in June or July 1996, at which time he 
again filed a substantive appeal.  He contends his 
substantive appeal was timely but was subsequently lost or 
misfiled by VA.  However, the record does not reflect a VA 
Form 9 or similar document received in May, June, or July 
1996.  Additionally, no other document of record received 
from the veteran could be construed as a substantive appeal 
prior to the substantive appeal filing time limit.  The first 
document which could be reasonably construed as a substantive 
appeal was not received until May 7, 1997, when a VA Form 9, 
claimed as the second such filing by the veteran, was 
received.  This May 1997 document was clearly received many 
days past the March 1997 time limit for filing a substantive 
appeal.  

The Board notes there is a presumption of regularity under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity, and thus, 
the Board does not presume a timely substantive appeal was 
filed prior to May 1997 when no such document is of record.  

In support of his claim, the veteran points to several 
documents suggesting a timely substantive appeal was filed 
sometime in 1996.  Of note first is a July 1996 letter from 
the Chicago RO to the veteran regarding his "recent inquiry 
requesting retroactive benefits to be paid" for his child.  
However, while this letter establishes that the veteran did 
visit or otherwise contact the Chicago, not St. Louis, RO 
about a compensation and benefits matter, it does not 
establish or even suggest he filed a substantive appeal on 
that occasion.  The Board notes the veteran has contacted VA 
on numerous occasions subsequent to service, and thus the 
Board cannot construe what undocumented actions may have 
taken place during any particular visit in question.  
Additionally, the veteran apparently visited the Chicago RO 
to file a "Declaration of Status of Dependents" form, which 
was received on May 3, 1996.  If the dependents declaration 
document was received on May 3, 1996, the veteran could not 
have filed a timely substantive appeal at that time, as it 
would have been prior to his receipt of the May 28, 1996, 
statement of the case.  The July 1996 RO letter to the 
veteran is therefore not compelling evidence that a 
substantive appeal was filed at that time.  

Next, the veteran points to a November 1996 letter from the 
veteran's representative to the veteran concerning a 
telephone conversation that same month.  This letter 
recounted recent events regarding the veteran's appeal, 
including "you responded with the submittal of a VA Form 9, 
Appeal to the Board of Veterans Appeals."  In his letter, 
the veteran's representative noted the specific dates the 
rating decision was issued, the notice of disagreement was 
received, and the statement of the case was mailed.  However, 
he did not note the specific date when the substantive appeal 
was allegedly filed.  The veteran does not suggest, and the 
representative does not indicate, that the representative was 
involved in the alleged May, June, or July 1996 filing of the 
substantive appeal.  Rather, the representative appears to be 
noting in his letter information given by the veteran 
himself, of which the representative has indicated no 
firsthand knowledge.  This conclusion is further supported by 
a handwritten note at the bottom of the letter, author 
unknown but presumably RO personnel, that per Disabled 
American Veterans, no copy of the Form 9 was in its (Disabled 
American Veterans') file.  While this November 1996 letter, 
as well as the May 1997 VA Form 9 which the veteran claimed 
was the second substantive appeal filed by him, are 
affirmative evidence that the veteran thought he had filed a 
timely substantive appeal regarding the effective date issue, 
they are not compelling evidence of such an appeal actually 
having been filed.  The Board does not doubt the veteran's 
sincerity regarding what he thought occurred during the 
appeals process, but the fact remains that a timely 
substantive appeal was not received.  

The veteran also alleges he visited a VA RO sometime in the 
spring or summer of 1996 to file a claim for special adapted 
housing, during which time he also filed a substantive 
appeal.  However, the only claim of record for special 
adapted housing dates to May 9, 1997, when it was received at 
the Chicago RO.  This claim was hand-dated May 7, 1997, by 
the veteran himself, and there is no indication in the record 
it was previously submitted by the veteran.  Even assuming 
the veteran visited either the St. Louis or Chicago RO in 
1996 regarding a special adapted housing claim, no evidence 
has been submitted, outside of the veteran's own contentions, 
that a substantive appeal was submitted during such a visit.  
In the absence of such evidence, the presumption of 
regularity is not overcome.  

In conclusion, the Board finds that the veteran, or the 
veteran's representative, failed to file a substantive 
appeal, or any other correspondence, before March 25, 1997, 
that exhibited intent to pursue appellate consideration of 
the effective date of the TDIU.  He also did not, prior to 
the end of the period to file a substantive appeal, request 
an extension of time to file his substantive appeal.  
Accordingly, the Board must find that the March 1996 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  


ORDER

A timely substantive appeal having not been filed, the 
veteran's claim for an effective date prior to October 8, 
1989, for the award of a TDIU is dismissed for lack of 
jurisdiction by the Board.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


